       Case 2:18-cv-00019-KS-MTP Document 12 Filed 04/15/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

GABINO RAMOS HERNANDEZ                                                             PLAINTIFF

VS.                                                CIVIL ACTION NO. 2:18-cv-19-KS-MTP

UNITED STATES BUREAU OF
IMMIGRATION CUSTOMS ENFORCEMENT                                                  DEFENDANT

                             NOTICE OF SERVICE OF INDEX

       Defendant, by and through the United States Attorney, and the undersigned Assistant

United States Attorney, hereby provides notice that it has on this day provided to Plaintiff Gabino

Hernandez a Vaughn Index.


   Date: April 15, 2019                              Respectfully submitted,

                                                     D. MICHAEL HURST, JR.
                                                     United States Attorney

                                                By: ANGELA GIVENS WILLIAMS
                                                    MS Bar No. 102469
                                                    Assistant United States Attorney
                                                    501 East Court Street, Suite 4.430
                                                    Jackson, Mississippi 39201
                                                    Telephone: 601-965-4480
                                                    Telecopier: 601-965-4409
                                                    E-mail: Angela.Williams3@usdoj.gov
